Citation Nr: 0202911	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  00-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a Los Angeles, California determination letter by 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
the veteran, in a November 1998 letter, indicated that he 
wanted to reopen his claim.  Thereafter, the RO requested 
additional information regarding the benefit(s) sought.  In 
response, the veteran replied that he was seeking service 
connection for a low back disorder and had been treated at VA 
facilities, but did not himself submit any evidence.  In the 
February 1999 determination letter, the RO explained what the 
veteran needed to do to pursue his claim and essentially 
determined that the RO did not at that time have 
jurisdiction.  The veteran appealed that determination and 
perfected his appeal.  The issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disorder was 
subsequently addressed by the RO in the statement of the case 
and supplemental statements of the case.  

In October 2001, the veteran testified via video conference 
from the RO before the undersigned Member of the Board 
sitting in Washington, D.C.

In a January 2001 rating decision, service connection for 
post-traumatic stress disorder was denied.  In a January 2001 
letter, the veteran was notified of his procedural and 
appellate rights.  The veteran has not initiated an appeal; 
thus, that issue is not before the Board.  




FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a back disorder.  The 
veteran did not appeal that determination.

2.  Evidence submitted since the RO's July 1996 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1996 rating decision which determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a back disorder is final.  
38 U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted since 
the RO's July 1996 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
February 1999 determination letter, the January 2000 
statement of the case; and in the February 2000 and February 
2001 supplemental statements of the case, of the reasons and 
bases for the denial of his claim.  The Board concludes that 
the discussions in the RO determination letter, statement of 
the case, and supplemental statements of the case, informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, all pertinent medical evidence has been obtained.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  In fact, during his personal hearing, 
he stated that all evidence was of record.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

The veteran had active service from June 1969 to December 
1970.  A review of the service medical records reveals that 
the veteran's entrance examination was negative for 
abnormality of the spine.  In March 1970, the veteran 
reported having back pain in the lower lumbar region, in the 
kidney area.  Physical examination revealed that the area was 
tender to touch, but without muscle spasm.  It was noted that 
he had a past history of back pain and was originally injured 
in 1967 when a motorcycle fell on him and he was treated for 
spine damage.  On August 11, 1970, the veteran was again 
treated for low back pain, at the bottom of his spine.  It 
was noted that he only had muscle spasm.  The next day, it 
was also noted that he had pain in his coccyx.  On August 13, 
1970, the examiner indicated that the veteran had had severe 
pain without relief over the coccyx for 4 days.  The next 
day, the examiner noted that the veteran had sustained a blow 
to his tailbone in 1967 in a motorcycle accident.  
Apparently, he had injections in the lumbar area for pain.  
The examiner reported that the veteran had been symptomatic 
since 1967, but for the past 4 or 5 months, there had been 
increased symptoms without any reinjury.  Physical 
examination revealed tenderness in the center of the sacrum 
with no mass.  The coccyx was not tender.  Deep tendon 
reflexes were decreased on the right and in the Achilles, as 
compared with the left side.  There was no decrease in 
sensation or strength.  X-rays revealed spondylosis, L4-L5, 
as well as spondylolysis.  It was noted that current back 
disorder existed prior to entry onto active duty.  

Thereafter, the veteran was hospitalized from August 22, 1970 
until December 2, 1970.  It was noted that the veteran was 
admitted with a history of 4 to 5 months of progressive back 
pain aggravated by climbing ladders and going through 
hatches.  The veteran complained that his legs got tired, but 
there was no history of pain radiating to either leg.  The 
veteran related that he had been involved in a "cycle" 
accident before service with resultant back pain.  He was 
initially treated by his local physican with back injection 
of an unknown type.  The veteran stated that he was 
relatively asymptomatic from the time of the accident until 
coming on active duty.  Physical examination was essentially 
within normal limits with the exception of the back where 
there was mild S-1 joint tenderness on the left.  There was 
no paraspinous muscle spasm.  The veteran had adequate range 
of motion in all directions and there was no motor, sensory, 
or reflex capability loss of the lower extremities.  X-rays 
of the lumbosacral spine initially were thought to show 
spondylolysis, but currently were interpreted as being 
normal.  The veteran was put on bed rest with sedation, but 
had no satisfactory resolution of pain within 2 weeks.  He 
was then started on physical therapy and continued with no 
change in the back symptoms.  His back medications also had 
no effect.  A review of his x-rays plus spot films of the L-
5, S-1 area again revealed no abnormality of the spinous 
area.  It was felt at that time that the veteran had 
mechanical back pain of undetermined origin.  He was placed 
in a body jacket cast for attempted change in symptomatic 
treatment.  He was kept in the body jacket for 3 weeks and 
was allowed to go home on convalescent leave.  On return, the 
body jacket cast was removed and the veteran had absolutely 
no change in his low back symptoms.  The veteran complained 
that his back was hurting almost constantly, independent of 
activity or rest.  At present, the veteran continued to have 
back pain despite negative examination.  All laboratory tests 
were negative.  The etiology of the back pain was not 
elicited through the testing.  Because of the negative 
evaluation with no symptomatic change in the veteran's 
subjective complaints with prolonged therapy, it was felt 
that the veteran had received maximum benefits of 
hospitalization.  The veteran was discharged for duties, with 
full knowledge that the veteran's complaints still persisted.  
The examiner noted that if on continuation of full duty, the 
veteran's back pain incapacitated him, the examiner felt that 
the veteran should be considered for an administrative 
discharge from military service.  The diagnosis was low back 
pain, etiology undetermined.  

On December 8, 1970, the veteran was afforded a discharge 
examination.  At that time, it was noted that he had chronic 
back pain, but no underlying spine abnormality was diagnosed.  

In February 1971, the veteran filed a claim of service 
connection for a back disorder.  Thereafter, medical records 
were received from Valley Forge General Hospital which showed 
that in January 1971, the veteran was seen for an orthopedic 
consult.  It was noted that in 1969, while in the service, 
the veteran had a history of spondylolysis.  At this point, 
the Board notes that this history was apparently provided by 
the veteran as his final diagnosis inservice was that he did 
not have spondylolysis.  Current examination revealed full 
range of motion of the back and that straight leg raising was 
negative bilaterally.  There was no atrophy, muscle weakness, 
or sensory loss.  The gait was normal and the pelvis was 
level.  It was noted that x-rays revealed spondylolysis.  

In May 1971, the veteran was afforded a VA examination.  At 
that time, he reported having low back pain.  Physical 
examination revealed no kyphosis or scoliosis.  There was 
slight paraspinal muscle spasm.  The veteran exhibited full 
range of motion in all directions.  The examiner indicated 
that the examination was negative.  X-rays of the lumbosacral 
spine revealed complete bilateral sacrolization of the 5th 
lumbar segment with congenital loss of the lumbosacral joint 
space.  There was no other significant abnormality and there 
was no disease process of bony traumatic change.  

In a June 1971 rating decision, service connection was denied 
for a back disorder.  The RO determined that the veteran's 
current sacrolization of the 5th lumbar segment with 
congenital loss of the lumbosacral joint space was a 
constitutional or developmental abnormality and was not 
aggravated in service.  Thereafter, in a June 1971 letter, 
the veteran was erroneously advised that service connection 
had been granted for a back condition, rated as 
noncompensably disabling.  The veteran did not appeal that 
determination.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  The Board notes that 
38 C.F.R. § 3.104 was amended in 1991 which added the 
language that states that decisions are final and binding 
once VA issues written notification.  Prior to that time, 
failure to provide notice did not toll the time period that 
the veteran had to disagree with the RO's determination.  The 
June 1971 decision was issued before the 1991 amendment.  

Nevertheless, the Board observes that Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) it was stated that in cases of grave 
procedural error, RO or Board decisions are not final for 
purposes of direct appeal.  Id. at 1333.  The United States 
Court of Appeals for Veterans Claims ("the Court"), 
interpreting the reach of Hayre in Simmons v. West, 14 Vet. 
App. 84, 91 (2000), noted that at some point, there is a need 
for finality within the VA claims adjudication process; thus, 
the tolling of finality should be reserved for instances of 
"grave procedural error"--error that may deprive a claimant 
of a fair opportunity to obtain entitlements provided for by 
law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  Other examples of grave procedural error 
referred to in Tetro were Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (failure to provide a statement of the case after 
receiving a notice of disagreement); Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994) (failure to provide notification of 
denial tolls period to file a notice of disagreement); Kuo v. 
Derwinski, 2 Vet. App. 662, 666 (1992) (failure to send 
statement of the case to accredited representative tolled 60 
day period to respond) and Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992) (evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice).

Accordingly, the Board finds that the June 1971 rating 
decision was not a final decision.  Hauck v. Brown, 6 Vet. 
App. 518 (1994).

In the early 1990's, the veteran was treated by VA for low 
back pain.  The veteran reported to a VA examiner that he was 
involved in a collision at sea in 1970 and fractured his 
lumbar spine.  He also reported that he had sustained L-3, L-
4, and L-5 fusion in 1970.  The Board notes that the history 
provided by the veteran was inaccurate as shown by the 
service medical records.  VA clinical records show that 
during the early 1990's, he was diagnosed as having 
sacrolized L-4, L-5 with possible facet stenosis at L-4, L-5, 
and mild degenerative joint disease, by x-ray.  He was also 
diagnosed as having herniated nucleus pulposus at L-4, L-5, 
as well as mechanical low back pain and was treated with 
epidural steroids.  It was noted in a February 1991 statement 
that his herniated disc was non-operable.  Additionally, he 
was diagnosed as having low back pain with distinct radiating 
pattern.  He was treated with trigger point injections. 

In December 1993, the veteran was seen by T.R. Lammot, III, 
M.D.  The veteran reported to that physican that his back 
pains began during service when he was involved in a boat 
crash at sea.  The Board notes that the history provided by 
the veteran was inaccurate as shown by the service medical 
records.  Physical examination was performed.  In addition, 
x-rays were taken of the lumbosacral spine which showed 
almost a complete loss of L-5, S-1 disc space and some 
narrowing at L-4, L-5 as well.  There were considerable 
arthritic changes at the L-5, S-1 facet joints.  The 
diagnosis was chronic severe low back pain with marked 
degenerative disc disease at L-5, S-1 and to a lesser degree 
at L-4, L-5.  

In February 1994, the veteran was afforded a VA examination.  
At that time, he reported that he sustained a back injury in 
1970 in a boating accident.  The Board notes that the history 
provided by the veteran was inaccurate as shown by the 
service medical records.  The veteran related that he had had 
severe low back pain since 1970 and had been told that he had 
a herniated disc.  Physical examination resulted in a 
diagnosis of mechanical low back pain syndrome with probable 
discogenic disease at L-4, L-5.  

In January 1995, the veteran was seen by another private 
physican for spinal stenosis at L-4, L-5.  The veteran 
reported to that physican that he had sustained a traumatic 
back injury many years ago.  

In 1994 and 1995, the veteran was treated at the Ventura 
County Medical Center for low back complaints.  The veteran 
again reported that he had been involved in a boating 
accident many years ago.  It was opined that the veteran's 
herniated disc required surgery.  

In an April 18, 1995 letter, the RO notified the veteran that 
the notification letter following the June 1971 rating 
decision was in error.  In this April 1995 letter, the 
veteran was readvised of the June 1971 rating decision and 
was provided his procedural and appellate rights.  The 
veteran did not disagree with that letter.  Thus, April 1995 
administrative action became a final decision.  

In March 1996, a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received.  In that form, the 
veteran indicated that he incurred a back disability during 
service.  

In May 1996, in conjunction with his claim, the veteran was 
afforded a VA examination.  At that time, the veteran 
reported that he injured his back during service while on 
aircraft carrier on the flight deck.  He related that there 
was a collision with another ship and he was thrown down.  
The Board notes that the history provided by the veteran was 
inaccurate as shown by the service medical records.  The 
service medical records showed that the veteran's back 
problems were not the result of an injury/reinjury.  
Recently, in 1995, the veteran related that he underwent a 
laminectomy at the Ventura County Medical Center.  Physical 
examination revealed mechanical low back pain.  X-rays 
revealed a sacrolization of L-5.  There was degenerative disc 
disease at L-4, L-5.  The remainder of the disc spaces were 
normal.  There was no evidence of a spondylolysis or 
spondylolisthesis.  The impression was degenerative disc 
disease at L-4, L-5 and sacrolization at L-5.  The examiner 
stated that it was difficult to isolate any specific 
radicular findings and recommended nerve studies and a 
neurological evaluation.  Electromyographic (EMG) nerve 
studies revealed peripheral polyneuropathy.  Neurological 
consultation was also performed.  The veteran reported 
essentially the same medical history.  The examiner concluded 
that the veteran's examination was consistent with a possible 
back injury, but was complicated by ETOH (alcohol) 
neuropathy.  

In a July 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a back disorder.  The RO 
reiterated that the veteran had a constitutional or 
developmental abnormality which was not aggravated in 
service.  The RO also determined that medical evidence 
submitted subsequent to 1971 rating decision did not relate 
current back disorder to service.  The veteran was provided 
notice of his procedural and appellate rights, but did not 
appeal this decision.  

In a November 1998 letter, the veteran indicated that he 
wanted to reopen his claim.  Thereafter, the RO requested 
additional information regarding the benefit(s) sought.  In 
response, the veteran replied that he was seeking service 
connection for a low back disorder and had been treated at VA 
facilities, but did not submit any evidence.  In the February 
1999 determination letter, the RO explained what the veteran 
needed to do to pursue his claim and essentially determined 
that the RO did not at that time have jurisdiction.  The 
veteran disagreed with that determination.

Thereafter, VA clinical records were associated with the 
claims file.  These clinical records include those for 
hospitalization for a period of time for treatment, in part, 
for low back problems.  In October 1998, the veteran 
underwent a magnetic resonance image (MRI) of the lumbar 
spine which revealed post-surgical changes at the L-5, S-1 
level with epidural fibrosis seen in the right lateral 
epidural space and surrounding the traversing right S-1 nerve 
root.  Additionally, there was persistent posterior disc 
bulging or protrusion which indented the anterior epidural 
fat and caused mild flattening along with ventral aspect of 
the thecal sac.  Bilateral L-5 foraminal narrowing was 
present.  November 1998 x-rays revealed degenerative changes 
of the lower lumbar spine.  April 1999 x-rays of the sacrum 
and coccyx revealed slight angulation at the CX1-CX2 junction 
as well as severe degenerative disc disease at L-5,S-1.  An 
August 1999 MRI of the lumbar spine revealed a small 
posterior disc bulge at T-11, T-12; disc dessication, vacuum 
phenomenon, and mild posterior disc bulge with focal disc 
bulging at L-4, L-5.  August 1999 x-rays of the lumbosacral 
spine revealed no evidence of spondylolisthesis, limited 
motion of extension, degenerative disc disease at L-4, L-5, 
and bilateral facet joint disease at L-5, S-1.  An October 
1999 lumbar myelogram revealed sacrolization of the L-5 
segment; degenerative disc disease at L-4, L-5; small broad 
based disc bulges and mild ligamentum flavum thickening at L-
2, L-3 and L-3, L-4 levels.  November 1999 x-rays revealed a 
localizer projecting posterior to the L-5 spinous process; L-
5, S-1 degenerative disc disease. 

In January 2000, a statement of the case was issued in which 
the RO determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a low 
back disorder.  Thereafter, the veteran perfected his appeal.  
Social Security Administration records were received which 
did not show any additional medical evidence.  

Subsequently, service records were received, but they did not 
contain any medical records.  

Thereafter, VA records were received which showed that the 
veteran underwent a lumbar spine computerized tomography (CT) 
in May 2000.  The CT revealed a previous laminectomy at L-5 
with an anterior epidural defect in the right posterior 
paracentral region at the L-5, S-1 level, presumably a focal 
posterior disc protrusion that indented the thecal sac and 
caused posterior displacement of the traversing right S-1 
nerve root.  There also appeared to be bilateral L-5 
foraminal narrowing.   

In an August 2000 statement, the veteran maintained that he 
was involved in a collision at sea while about the USS John 
F. Kennedy in August 1970.  The veteran maintained that he 
injured his back during the collision and was hospitalized 
for that injury and was put in a body cast.  

Thereafter, a narrative from the Navy was received which 
showed that the USS John F. Kennedy sustained damage after a 
catapult unintentionally fired.  However, the narrative also 
stated that there were no injuries.  This occurred on 
December 5, 1970.  The Board notes at this point, that the 
veteran was treated for back problems months before this 
incident occurred and his back problems were noted to not be 
the result of any injury/reinjury.  Also, as noted, the 
Kennedy incident did not result in any injuries.  

In a subsequent statement of the veteran, he stated that 
although the service medical records referred to a preservice 
motorcycle accident, he never owned a motorcycle and had told 
the inservice examiners that he was in a "cycle accident" 
which meant a bicycle.  The veteran maintained that he was 
never given any back injections nor was he treated for a back 
problem before service.  The veteran related that his back 
problems occurred while he was in service, onboard a ship, 
performing his duties.  He asserted that current back 
problems are related to back problems that were incurred 
during service.  

In October 2001, the veteran testified via video conference 
from the RO before the undersigned member of the Board 
sitting in Washington, D.C.  At that time, the veteran 
testified that prior to service, the veteran was never 
treated for a back disorder.  The veteran emphasized that he 
did not injure his back in a motorcycle accident before 
service.  During service, he related that he was treated for 
back pain after he injured his back performing duties aboard 
ship.  


Analysis

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991).  According 
to the Court, sections 5108 and 7105(c) require that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final decision of record was the July 1996 
decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

The veteran seeks to reopen his claim of service connection 
for a low back disorder.  The prior denial of his claim was 
on the basis that the veteran's current sacrolization of the 
5th lumbar segment with congenital loss of the lumbosacral 
joint space was a constitutional or developmental abnormality 
and was not aggravated in service.  The July 1996 
determination reiterated that the veteran had a 
constitutional or developmental abnormality which was not 
aggravated in service.  The RO also determined that medical 
evidence did not relate a current back disorder to service. 

Thus, in order to reopen his claim, the veteran would have to 
present evidence establishing that his back disorder during 
service was not a congenital or development defect and that 
he still has disability; that his back disorder during 
service was a congenital or development defect, but that he 
incurred a superimposed injury during, or as a result of 
active service; or that some other current back disorder is 
related to service and/or arthritis was manifest within one 
year of his separation from service.  

In support of his claim and since the July 1996 decision, 
additional medical evidence has been submitted.  However, 
this medical evidence does not establish that the veteran's 
back disorder during service was not a congenital or 
development defect and that he still suffers from this 
disorder; that his back disorder during service was a 
congenital or development defect, but that he incurred a 
superimposed injury during, or as a result of active service; 
or that some other current back disorder is related to 
service and/or arthritis was incurred within one year of his 
separation from service.  The medical evidence shows 
treatment from 1998 onward for back problems.  There is no 
independent medical opinion regarding the etiology of any 
current back disorder.  As noted above, the veteran clearly 
told some examiners that his back was injured during a boat 
collision during service.  This medical history was 
inaccurate as the service medical records showed no 
injury/reinjury causing back problems and the Navy report, 
also additionally added to the record, showed that the ship 
on which the veteran reported that the injury occurred did 
not sustain any injuries due to a malfunction while at sea.  
There is no medical opinion regarding whether the veteran had 
a congenital or development defect of the spine during 
service and whether it was subject to a superimposed injury 
during or as the result of service.  There is no medical 
opinion relating any current back disorder to service, 
otherwise.  There is no diagnosis of arthritis within one 
year of the veteran's separation from service.

At the time of the prior denial, there was medical evidence 
disclosing pathology of the back.  Evidence that establishes 
that he continues to have low back pathology is cumulative.  
Sagainza v. Derwinski, 1 Vet. App. 575, 579 (1991).

In addition, Social Security Administration records were 
obtained which did not contain any additional medical 
evidence.  Likewise, additional service records did not 
contain any additional medical evidence.  The Navy report, as 
noted, did not contain any medical information which supports 
the veteran's current claim.  

The veteran himself has presented new allegations and 
testimony.  He maintains that he did not injure his back 
before service.  However, his claim was not denied on the 
basis that he had a preexisting back injury.  Rather, his 
claim was denied on the basis that he had a congenital or 
developmental defect which was not a disease or injury within 
the meaning of applicable legislation for service connection.  

In addition, the veteran maintains that he injured his back 
onboard the ship.  First, he asserted that he was injured in 
a shipboard collision, then he asserted that he was injured 
during regular duties.  

However, the veteran's repeated changes of history pales into 
insignificance in light of the unrebutted service records.  
Nici v. Brown, 9 Vet. App. 494 (1996).  The veteran's 
statements are not so significant that they must be 
considered in order to decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, the veteran's changing 
renditions of his medical history, without medical 
substantiation, are insufficient to reopen his claim.  

Accordingly, the additional evidence is not relevant and 
probative of the issue at hand and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  Stated differently, the 
appellant has not submitted new and material evidence.  
Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's July 1996 
decision, thus, the claim of entitlement to service 
connection for a low back disorder is not reopened.


ORDER

The petition to reopen a claim for service connection for a 
low back disorder is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

